STERN, J.A.D.
(concurring).
I concur in the reversal of defendant’s conviction.
Based on the aggregate of facts detailed in Judge Pressler’s opinion, I conclude that defendant did not receive a fair trial. Accordingly, I need not address whether any single ground raised by defendant itself necessitates a reversal. Suffice it to quote what Justice Jacobs stated so well for our Supreme Court over forty years ago:
The sound administration of criminal justice in our democracy requires that both the end and the means be just. The accused, no matter how abhorrent the offense charged nor how seemingly evident the guilt, is entitled to a fair trial surrounded by the substantive and procedural safeguards which have stood for centuries as bulwarks of liberty in English speaking countries. This, of course, does not mean that the incidental legal errors, which creep into the trial but do not prejudice the rights of the accused or make the proceedings unfair, may be invoked to upset an otherwise valid conviction; under these circumstances it would be grossly unjust to the State and its people to grant a new trial____ Where, however, the legal errors are of such magnitude as to prejudice the defendant’s rights or, in their aggregate have rendered the trial unfair, our fundamental constitutional concepts dictate the granting of a new trial before an impartial jury.
[State v. Orecchio, 16 N.J. 125, 129, 106 A.2d 541 (1954) (citations omitted).]
Accordingly, I concur in the judgment.